Honorable Jesse James          Opinion NO. c-388
State Treasurer
Austin, Texas                  Re: Whether the Treasury
                                   Department may expend for
                                   salaries for personal
                                   services and other mis-
                                   cellaneous operating
                                   expenses any of the funds
                                   received pursuant to the
                                    rovisions of Article
                                   z .08, Texas Insurance Code,
                                   and placed in the Special
                                   Trust Fund provided for
Dear Mr. James:                    by Section 9 of said Article.
     You have requested an opinion of this office involving
the following question:
        ,I
         . . . whether this departmentmay expend for
     salaries for personal services and other miscellan-
     eous operating expenses any of the funds received
     pursuant to the provision of Article 4.08, Texas
     Insurance Code, and placed in the Special Trust
     Fund provided for by Section 9, of said Article."
    Section 9 of Article 4.08 provides:
       "Upon receipt of any unclaimed funds from such
    life insurance companies by the State Treasurer,
    he shall pay forthwith three-fourthsof the amount
    thereof into the general funds of the state for
    the use of the state. The remaining one-fourth
    shall be administeredby him as a special trust
    fund for the purposes of this Article, . . *'
    (Emphasisadded.)
     In a previous opinion No. C-297 (1964), this office held
that there was an appropriationof funds made by the Legislature
in Section 9 of Article 4,08, Texas Insurance Code. The
opinion stated:



                           - 1a36-
                                                                .   -




Hon. Jesse James, page 2 (c-388)


           II
                  Article 4.08 Section 9 designates one-
        fourth'of all the uncl:imed funds from life insurance
        companies which, as collected, are deposited with
        the State Treasurer to the credit of a special trust
        fund to administer the purposes of the Act. A
        valid appropriationof money within the meaning
        of Article VIII, Section 6 of the Constitutionof
        Texas was made by the Legislature in Article 4.08,
        Section 9 for the purposes stated in the Act."
     In order to answer your question, we must determine whether
the exoendlture of funds for the indicated purposes comes
within'the scope of the appropriation;i.e., "for the purposes
of this Article". The State Treasurer is specificallyrequired
to erform the following duties under Section 12 of Article
4.06.
           "The State Treasurer shall keep in his office
        a public record of each payment of unclaimed funds
        received by him from any life insurance company.
        Except as to amounts reported in the aggregate
        such record shall show in alphabetical order the
        name and last known address of each insured or
        annuitant, and of each beneficiary or other person
        who according to the company's reports may have
        an interest in such unclaimed funds, an& with
        respect to each policy or contract, its number,
        the name of the company, and the amount due."
Section 5 of Article 4.08 requires the State Treasurer to cause
to be published a notice in a newspaper "publishedor having
a general circulationin each county of this State in which is
located the last known address of a person appearing to be
entitled to such funds." Such notice is to contain an
alphabetical list of the names reported by the life insurance
companies to have a last known address within such county,
together with the amount due each person, the date it became
payable, the last known address of the owner, the name and
address of the reporting insurance company and a statement
that all such funds which are not claimed by the following
December 20th are to be placed in the custody of the State
Treasurer.
     In our opinion, the duties imposed upon the State Treasurer
by,Article 4.08 are of such a nature as to necessarily require
in the performancethereof the employment of personnel,
.   _




        Hon. Jesse James, page 3 (C-388)


        purchase of needed supplies, and the expenditure of funds for
        miscellaneousoperating expenses In connection therewith. The
        performance of such duties being one of the purposes of the
        Article, it necessarily follows that the Legislatureintended
        that the funds appropriated by Section $4"for the purposes of
        this Article" be expended for salaries of necessary personnel
        and other expenses in conjunctionwith performance of such
        duties. We are supported in this inter retation by Wood v.
        State, 132 Tex. 575, 126 S.W.2d 4 (1939B , page 7:
                "It is the settled law that statutes should be
             construed so as to carry out the legislativeintent,
             and when such intent is once ascertained,it should
             be given effect, even though the literal meaning
             of the words used therein is not followed. Also,
             statutes should never be given a constructionthat
             leads to uncertainty, injustice, or confusion, if
             it is possible to construe them otherwise. . . .'I
              In a previous opinion No. v-1288 (lqsl), a similar question
        arose over the authority of the Teacher RetirementSystem to
        pay the cost of actuarial services. Under Section 6, Subsection
        (13), Article 2922-1, V.C.S., the State Board was required to
        designate an actuary. No provision was expressly made within
        the Subsection for compensationof this employee. The general
        appropriationto the agency did not specificallyprovide for
        the payment for the services of the actuary. The General
        Appropriationdid contain the following provision:
                "For the purposes of carrying out the provisions
             of the Act establishingthe Teacher Retirement
             System, there is hereby appropriatedto the Teachers
             Retirement System of Texas for each of the fiscal
             years ending August 31, 1952, and August 31, 1953,
             all moneys collected and received by said System
             under the provisions of Senate Bill No. 47, . . .'
             (Emphasisadded.)
             Subsection 7 of Section 8 of Article 2922-1, V.A.S. set
        up an expense fund and contained the following language:
                "The Expense Fund shall be the fund from which
             the expenses of administrationand maintenance of
             the Retirement System shall be paid. . . .'I
             In Opinion No. v-1288 it was held that the appropriation
        11
         . . . for the purposes of carrying out the provisions of the


                                      -ia38-
Ron. Jesse James, page 4 (c-388)


Act establishingthe Teacher Retirement System" was 'I.. .
clearly sufficient to authorize the Board of Trustees of the
System to use the moneys thus appropriatedto pay for the ser-
vices of the actuary required by Section 6, Subsection (13),
Article 2922-1, V.C.S. . . ."
     Therefore in our opinion the funds appropriatedfor the
purposes of Article 4.08 may be expended for the salaries of
employees necessary to carry out the duties imposed upon the
State Treasurer's office by the provisions of Article 4.08 and
for other miscellaneousexpenses incident thereto. This
appropriationextends for a period of two years from the
effective date of Article 4.08 on August 22, 1963.

                          SUMMARY
        Section 9 of Article 4.08 is a valid appropriation
     by the Legislature;and all expenses, both salaries
     for personal service and miscellaneousoperating
     expenses, are to be defrayed from the special trust
     fund; and the appropriationextends for a period of
     two years from the effective date of Article 4.08,
     August 22, 1963.
                                Very truly yours,
                                WAGGONER CARR
                                Attorney General
                                     L&-J"---
                            2
                                BY
                                     Wade Anderson
                                     Assistant
WA:ml
APPROVED:
OPINION COMMITTEE
W. V. Gep,pert,Chairman
Pat Bailey
Linward Shivers
Roy Johnson
APPROVED FOR THE ATPORNEY GENERAL
BY: Stanton Stone